Order filed May 28, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00993-CV
                                   ____________

                   SAMUEL JOSEPH JACKSON, Appellant

                                        V.

                    PAUL HOUSTON LAVALLE, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17352

                                   ORDER

      This appeal is from a judgment signed November 14, 2014. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On February 9, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Appellant is ordered to provide this court with proof of payment for the record
within fifteen days of the date of this order or the appeal will be dismissed.



                                        PER CURIAM